OSBORNE, Justice
(concurring).
I concur in the actions of the court in this matter simply because I feel I have no alternative. By doing so I do not want it to be interpreted that I agree to any part of the United States Supreme Court’s decision in Roe v. Wade, 410 U.S. 113, 93 S. Ct. 705, 35 L.Ed.2d 147. I believe that court, in this instance and in many others, has and is usurping the rights of the several states in this Union to determine for themselves what constitutes a crime and to enforce their own criminal laws. This interference has now reached the point of the ridiculous. The citizens of the several states are forced, more and more, to look to the seat of our National Government for guidance, regulation and control and when they look they are perceiving more and more of nothing but confusion and incompetence.
The federalist government which our ancestors established in this land has, at this time and point, been obliterated. This has been accomplished by all three branches of our Federal Government with no reason or purpose but to seize for themselves power. Now that they have seized the power it daily becomes apparent that they totally lack the qualifications to properly exercise it.
If the court’s decision in Roe v. Wade is a barometer of what is about to befall we should all turn our heads to heaven for mercy for there is nothing left.